Name: Commission Regulation (EEC) No 985/91 of 22 April 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/20 Official Journal of the European Communities 23 . 4. 91 COMMISSION REGULATION (EEC) No 985/91 of 22 April 1991 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 952/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 f), as last amended by Regulation (EEC) No 941 /91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 Q shall be as set out in the Annexes hereto. 2 . However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 23 April 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 23 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. O OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 101 , 22. 4. 1991 , p. 43 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . f) OJ No L 81 , 28 . 3 . 1991 , p. 62. (8) OJ No L 95, 17. 4. 1991 , p. 12. O OJ No L 266, 28 . 9 . 1983, p. 1 . 23 . 4. 91 Official Journal of the European Communities No L 102/21 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 (') 5th period 9 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,000 26,121 19,151 0,000 25,979 19,009 0,000 26,069 19,099 9,633 16,603 9,633 9,833 16,803 9,833 9,833 16,803 9,833 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 45,08 50,80 929,90 151,21 171,97 16,829 14,722 33 734 3 774,04 0,00 5 475,51 44,75 50,42 923,01 150,09 170,70 16,705 14,606 33 483 3 715,04 0,00 5 446,54 44,96 50,66 927,38 150,80 171,51 16,784 14,678 33 642 3 707,10 0,00 5 465,16 22,68 25,55 467,74 76,06 86,50 8,465 7,243 16 968 1 409,70 1 605,17 3 490,70 23,15 26,08 477,45 77,64 88,30 8,641 7,402 17 320 1 461,76 1 634,40 3 532,16 23,15 26,08 477,45 77,64 88,30 8,640 7,380 17 246 1 351,14 1 616,76 3 493,08 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) I Current4 1st period5 2nd period6 3rd period7(1 ) 4th period8 0 5th period9 0 1 . Gross aids (ECU):  Spain  Portugal  Other Member States . 0,000 28,621 21,651 0,000 28,479 21,509 0,000 28,569 21,599 12,133 19,103 12,133 12,333 19,303 12,333 12,333 19,303 12,333 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 50,97 57,43 1 051,29 170,95 194,42 19,026 16,671 38 137 4 331,30 48,00 5 997,20 50,64 57,05 1 044,40 169,83 193,15 18,902 16,555 37 887 4 272,31 29,04 5 968,23 50,85 57,29 1 048,77 170,54 193,96 18,981 16,627 38 046 4 264,36 40,51 5 986,85 28,56 32,18 589,13 95,80 108,95 10,662 9,192 21 372 1 966,97 1 987,41 4 012,39 29,03 32,71 598,84 97,38 110,75 10,838 9,351 21 724 2 019,03 2 016,64 4 053,85 29,03 32,71 598,84 97,38 110,75 10,837 9,329 21 650 1 908,40 1 999,00 4 014,77 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. No L 102/22 Official Journal of the European Communities 23 . 4. 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 0 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 29,417 38,364 26,124 28,997 37,958 25,718 28,997 37,958 25,718 28,997 37,958 25,718 22,750 29,859 17,619 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) 61,50 69,30 1 268,48 206,27 234,59 22,957 20,154 46 016 5 318,72 8 029,67 60,54 68,22 1 248,77 203,06 230,94 22,600 19,828 45 301 5 190,30 7 946,14 60,54 68,22 1 248,77 203,06 230,94 22,600 19,828 45 301 5 157,91 7 946,14 60,54 68,22 1 248,77 203,06 230,94 22,600 19,828 45 301 5 122,25 7 941,32 41,48 46,74 855,51 139,11 158,22 15,483 13,453 31 035 3 146,42 6 257,56 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 4 609,09 4 668,42 4 549,98 4 611,32 4 548,54 4 609,91 4 542,66 4 604,18 3 616,92 3 689,42 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular :  of the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,062830 2,323570 42,428300 6,969980 7,908610 0,772003 0,689966 1 530,66 223,87100 179,70400 127,24400 2,061040 2,321740 42,391300 6,965080 7,908180 0,772260 0,691035 1 532,39 225,94600 179,97500 127,62400 2,059430 2,319950 42,353700 6,960160 7,906340 0,773021 0,692030 1 534,24 227,93800 180,32800 1 27,95400 2,057990 2,318520 42,329000 6,955610 7,904840 0,773568 0,692801 1 535,59 230,13200 180,88400 128,25500 2,057990 2,318520 42,329000 6,955610 7,904840 0,773568 0,692801 1 535,59 230,13200 180,88400 128,25500 2,054700 2,314080 42,229100 6,941750 7,901430 0,775926 0,694400 1 541,62 235,82200 182,69100 129,00700